DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-28) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-) of U.S. Patent No. 10,803,586 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant application
Patent 
1. A method of facilitating image analysis in pathology, the method comprising: receiving a sample image representing a sample for analysis in pathology, the sample image including a plurality of sample image elements; causing one or more functions to be applied to the sample image to determine determining a group score based at least in part on the property specific confidence related score of the identified at least one contextual sample image element and the property specific confidence related score of the sample image element, wherein determining the group score comprises comparing respective property specific confidence related scores associated with each of the identified at least one contextual sample image element and the sample image element; and sorting based at least in part on the determined group scores; producing signals for causing one or more of the set of sample image elements to be displayed to a user in an order based on the sorting; for each of the one or more sample image elements displayed, receiving user input; and causing the user input to be used to update the one or more functions.

6. The method of claim 5 wherein sorting the set of sample image elements comprises, for at least one of the set of sample image elements: identifying at least one contextual sample image element to be displayed with the sample image element; and determining a group score based at least in part on the property specific confidence related score of the identified at least one contextual sample image element and the sample image element; and wherein sorting the set of sample image elements comprises sorting based at least in part on the determined group scores.
7. The method of claim 6 wherein determining the group score comprises comparing respective property specific confidence related scores associated with each of the identified at least one contextual 
determine a group score based at least in part on the property specific confidence related score of the identified at least one contextual sample image element and the property specific confidence related score of the sample image element, wherein determining the group score comprises comparing respective property specific confidence related scores associated with each of the identified at least one contextual sample image element and the sample image element; and sort based at least in part on the determined group scores; produce signals for causing one or more of the set of sample image elements to be displayed to a user in an order based on the sorting; for each of the one or more sample image elements displayed, receive user input; and cause the user input to be used to update the one or more functions.

6. The method of claim 5 wherein sorting the set of sample image elements comprises, for at least one of the set of sample image elements: identifying at least one contextual sample image element to be displayed with the sample image element; and determining a group score based at least in part on the property specific confidence related score of the identified at least one contextual sample 
7. The method of claim 6 wherein determining the group score comprises comparing respective property specific confidence related scores associated with each of the identified at least one contextual sample image element and the sample image element.
determine a group score based at least in part on the property specific confidence related score of the identified at least one contextual sample image element and the property specific confidence related score of the sample image element, wherein determining the group score comprises comparing respective property specific confidence related scores associated with each of the identified at least one contextual sample image element and the sample image element; and sort based at least in part on the determined group scores; produce signals for causing one or more of the set of sample image elements to be displayed to a user in an order based on the sorting; for each of the one or more sample image elements displayed, receive user input; and cause the user input to be used to update the one or more functions.

6. The method of claim 5 wherein sorting the set of sample image elements comprises, for at least one of the set of sample image elements: identifying at least one contextual sample image element to be displayed with the sample image element; and determining a group score based at least in part on the property specific confidence related score of the identified at least one contextual sample image element and the sample image element; and wherein sorting the set of sample image elements comprises sorting based at least in part on the determined group scores.
7. The method of claim 6 wherein determining the group score comprises comparing respective property specific confidence related scores associated with each of the identified at least one contextual sample image element and the sample image element.
means for determining a group score based at least in part on the property specific confidence related score of the identified at least one contextual sample image element and the property specific confidence related score of the sample image element, wherein determining the group score comprises comparing respective property specific confidence related scores associated with each of the identified at least one contextual sample image element and the sample image element; and means for sorting based at least in part on the determined group scores; means for producing signals for causing one or more of the set of sample image elements to be displayed to a user in an order based on the sorting; means for, for each of the one or more sample image elements displayed, receiving user input; and means for causing the user input to be used to update the one or more functions.

6. The method of claim 5 wherein sorting the set of sample image elements comprises, for at least one of the set of sample image elements: identifying at least one contextual sample image element to be displayed with the sample image element; and determining a group score based at least in part on the property specific confidence related score of the identified at least one contextual sample image element and the sample image element; and wherein sorting the set of sample image elements comprises sorting 
7. The method of claim 6 wherein determining the group score comprises comparing respective property specific confidence related scores associated with each of the identified at least one contextual sample image element and the sample image element.


The instant application differs from the Patent based on the underlined portion.  However, the underlined portion is taught/suggested in claims 6-7.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the Patent, in the manner as claimed and as taught by the Instant application, for the benefit of optimizing the image analysis system.  Claims (2-20, 22-26) have been analyzed and rejected w/r to claims (2-22, 24-27) respectively.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        December 1, 2021